Citation Nr: 1608221	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for neurological manifestations of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for neurological manifestations of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in May 2013 and September 2015, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion to, at worst, 40 degrees and pain.  It is not productive of incapacitating episodes.  Ankylosis is not shown.

2.  The Veteran's neurological manifestations of the left lower extremity approximate mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's neurological manifestations of the right lower extremity approximate mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a rating in excess of 10 percent for neurological manifestations of the left lower extremity have not been met.  U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

3.  The criteria for a rating in excess of 10 percent for neurological manifestations of the right lower extremity have not been met.  U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated June 2007 and July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained adequate examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disability may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Strain

The Veteran's lumbosacral strain is rated 20 percent disabling under Diagnostic Code 5237, which contemplates lumbosacral strain and uses the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  

The General Rating Formula provides a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

Intervertebral disc syndrome is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a June 2008 VA examination, the Veteran described a dull achy pain with sharp shooting pain that radiates down to both buttocks and legs.  He reported daily flare-up pain provided by walking and standing.  He reported use of a cane and hydrocodone for pain control.  He previously worked as a logger.  The examiner noted the Veteran walked into the examination room with an antalgic gait and that he wore a lumbosacral corset.  He was able to remove his shoes, socks, trousers, shirt, and corset for the examination although he required extra time to disrobe.

Physical examination revealed decreased lordotic curve in the lumbosacral region, tenderness along the paraspinous muscle.  Straight leg raising was negative at 45 degrees on both sides.  Muscle strength testing was 4 out of 5.  No sensory deficits were detected.  Range of motion revealed flexion to 45 degrees, extension from 0  to 10 degrees, left and right lateral flexion to 10 degrees, left and right lateral rotation to 15 degrees.  There was pain throughout range of motion with muscle guarding and the Veteran grunting.  Range of motion was unchanged following repetitive motion testing.  The examiner noted the Veteran is functionally independent, but occupational activity that requires basic exertion of the low back would most likely flare-up his pain.  The examiner noted that a flare-up could be significant in operation of range of motion of the joint with increasing pain and decrease in functional capacity, but could not state the degree of change without resorting to speculation.

In a March 2010 VA examination, the Veteran reported his last epidural steroid injection was in July 2009.  He reported use of a TENS units, hydrocodone, and a back brace for daily pain management.  He denied any physician prescribed bed rest during the past 12 months.  The Veteran reported constant aching in the left low back radiating down the posterior aspect of his left leg to his foot.  He reported constant numbness and tingling in the left foot.  He reported constipation but denied any bladder or erectile dysfunction related to his back.  He reported needing assistance with lower body dressing during a flare-up.  The examiner found the Veteran to be independent with ambulation using a straight cane.  The Veteran reported being unemployed since 2002 and that his psychiatrist recommended that he not work due to a mental disorder.  

Range of motion testing revealed flexion to 50 degrees with moaning throughout, extension from 0 to 20 degrees with moaning.  There was nonpainful left lateral flexion to 30 degrees, right lateral flexion to 25 degrees with grimacing on end of range, and left and right rotation to 15 degrees with grimacing throughout.  The Veteran refused repetitive motion and station testing.  The examiner noted a slow non-antalgic gait with a straight cane.  The examiner opined that the Veteran's lumbosacral strain does not render him unemployable because he is physically capable of light level work with frequent lifting of less than 20 pounds.  It was noted the Veteran's limited truncal range of motion is self-imposed due to his continuous use of a lumbosacral corset.  The examiner stated that during a flare-up, the Veteran could have increased low back pain and further limitation in his truncal range of motion affecting his functional capacity, but could not estimate this additional functional loss without speculation. 

In a June 2013 VA examination, the Veteran reported trying to minimize bending and lifting.  He reported flare-ups of back pain with radiation into both legs to the feet accompanied by tingling.  His most recent steroid injection was in May 2013.

Range of motion testing revealed flexion to 40 degrees with pain, extension to 0 degrees with pain, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no additional limitation of motion following repetitive motion testing.  There was less movement that normal and pain on movement after repetitive motion.  The examiner noted generalized tenderness to palpation of the lumbar region and an abnormal gait.  The examiner noted the Veteran had IVDS with no incapacitating episodes over the past 12 months.  The Veteran reported constant use of a rolling walker.  There was no x-ray evidence of arthritis.  The examiner noted potential work-related limitation may include repetitive and or heavy lifting and prolonged periods of weight-bearing.

On VA examination in September 2015, the examiner noted a review of the claims file.  The examiner noted the Veteran's last back injection was in January 2015 and the Veteran indicated that he last worked in 2000 as a woods saw hand and previously worked as a janitor.  He acknowledged a March 2015 motor vehicle accident where his back was injured.  The Veteran reported radiation of pain to the left leg but denied right leg pain or radiation on the right.  He reported rectal pain the examiner identified as unrelated coccydynia.  The Veteran reported constipation due to analgesics and denied any bowel or bladder incontinence.  He denied any focal or widespread muscle strength loss, strength deficit, or other motor deficits in the lower extremities.  Besides intermittent numbness in the penis, the Veteran denied any other sensory deficits, tingling, numbness, or sensory loss in the lower extremities.  The examiner found that the Veteran's penile sensory deficit suggests psychiatric etiology given its development.

The examiner noted that the Veteran does not have any motor or sensory deficits related to the lumbar spine.  The Veteran's subjective complaints were noted, but the examiner stated they do not correlate with physical examination and radiographic findings.  It was noted any radicular symptoms would be unrelated to a lumbar strain 33 years prior.  The Veteran reported flare-ups of pain helped by injections and prescription medication.  He reported use of a chair to shower and needing assistance from his wife with dressing. 

Range of motion testing revealed flexion to 50 degrees with pain at 40 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted pain on examination causes functional loss.  There was objective evidence of localized tenderness or pain to palpation.  There was no additional loss of function in range of motion after repetitive testing.  The examiner noted the Veteran could have limitations due to pain, weakness, fatigability, or incoordination after repeated use, but the examiner was unable to estimate the loss of functional without speculation.  

The Veteran had guarding or muscle spasm not resulting in abnormal gait or abnormal spinal contour.  There was localized tenderness resulting in abnormal gait or abnormal spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg raising testing was normal.  There were no signs or symptoms of radicular pain on examination as there were no dermatomal distributions.  There was no ankylosis or IVDS.  The Veteran reported regular use of braces and walker and occasional use of a cane.  He also reported use of a back brace.  The examiner noted the Veteran appears to have normal gait though slow.  It was noted the Veteran keeps his knees slightly bent during the entire observation which demonstrates good strength in hips and anterior thighs.  The examiner noted that walking in this manner is not a physiologic response and requires more strength of the thighs and found it was an example of falsification of findings. 

VA treatment records show that the Veteran received intermittent treatment for a lumbar spine disability, to include steroid injections.  The evidence shows that he mainly suffered from chronic low back pain.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for lumbosacral strain.  To warrant a 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  That is not shown.  In a June 2008 VA examination, his flexion was to 45 degrees and in a September 2015 VA examination, he had flexion to 50 degrees, with pain at 40 degrees.  A June 2013 VA examination showed flexion to 40 degrees when the Veteran had a steroid injection a month prior.  Based on this record, the Board finds that the lumbar spine disability is appropriately rated as 20 percent disabling under Diagnostic Code 5257 for lumbosacral strain.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  His functional loss was identified as pain and less movement than normal, to include flare-ups.  Such manifestations are considered in the currently assigned rating.  Here, the Veteran's range of motion far exceeded what was required to warrant a rating in excess of the current 20 percent assigned and he did not demonstrate thoracolumbar spine ankylosis during the appeal.  The Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other identified functional loss, to warrant a rating in excess of 20 percent. 

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2015).

There is no evidence of any neurological abnormalities related to the lumbar spine other than the service-connected lower extremity manifestations addressed below.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for lumbosacral strain, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for lumbosacral strain reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria.  The symptoms of pain on movement and flare-ups are contemplated in the assigned schedular rating.  There is no indication that the average industrial impairment from the lumbar spine is in excess of that contemplated by the assigned rating, even in conjunction with the other service-connected disabilities on appeal.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Neurological Manifestations

The Veteran's right and left lower extremity neurological manifestations are assigned separate 10 percent ratings, under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Under Diagnostic Code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

The terms mild, moderate, and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In a February 2008 VA examination, the Veteran reported that he can walk a hundred feet without tiring and tingling in his feet and weakness in his calves.  The examiner assessed subjectively diminished sensation to pin prick in both lower extremities conforms to neither root nor peripheral nerve distribution.  There were no motor or reflex deficits that suggest the presence of a root lesion.  The examiner found the Veteran's widespread pain complaints would be unrelated to lumbar spine disease.

In a March 2010 VA examination, the Veteran reported constant pain in the low back that radiates down the lateral left thigh and leg to the foot.  He reported left leg weakness that gives out and numbness in the left foot.  He denied sphincter disturbance but appeared constipated.  The Veteran walked with a cane and refused to heel/toe walk.  There was no foot drop, and shoe wear pattern was normal.  Motor strength was normal.  Sensory was decreased in the left leg in stocking distribution to well above the knee. 

The examiner found no neurologic manifestations of lumbar spine or disc disease.  It was noted the Veteran's sensory loss is non-physiologic based on the anatomy.  The examiner noted the Veteran's weakness, if truly present, is secondary to subjective pain and not a neurologic lesion.  However, it was noted his physical findings suggest non-organic origin to his weakness, likely malingering.  

In a June 2013 VA examination, the examiner noted that Veteran does not have any symptoms attributable to any peripheral nerve condition.  The Veteran reported low back pain radiation to the outside of the legs to the feet and numb calves. Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examination was normal.  Examination revealed a normal right and left sciatic nerve, anterior crural (femoral) nerve, and obturator nerve.   The examiner noted the Veteran had no motor or sensory deficits to the lumbar spine.  He had right-sided sensory loss that could be due to stroke or cervical spine disease.  There was no evidence the Veteran ever had neurologic deficits related to the lumbar spine.

In a September 2015 VA examination, the Veteran reported low back pain and occasional numbness and tingling radiating down both legs, left great than right.  The examiner noted intermittent pain as mild in the right lower extremity and moderate in the right and left upper extremities and left lower extremity.  There was mild paresthesias and or dysesthesias in the right and left lower extremity.  There was mild numbness in the right and left lower extremity.  Muscle strength, reflex, and sensory examination were normal.  The Veteran's gait and median nerve tests were normal.  Tests of the upper extremity, lower extremity, and radicular groups were normal.  The Veteran reported regular use of a cane and walker.

The examiner found the Veteran does not have any motor or sensory deficits related to the lumbar spine.  The examiner noted that the Veteran's subjective complaints did not correlate with his physical examination and radiographic findings.  It was noted that his radicular symptoms would be unrelated to a lumbar strain 33 years prior.  In addition, the examiner noted the left ulnar neuropathy that was noted on electromyogram was an incidental finding not likely related to the pain and cramping in his hands.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the neurological manifestations of the left and right lower extremity.  To warrant a 20 percent rating, there must be evidence of moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

That is not shown.  Although the Veteran described pain in the lower extremities, the VA examiners consistently found such complaints to be unrelated to the lumbar spine disability and more consistent with malingering.  Based on a review of the competent evidence, there is not adequate symptomatology to approximate moderate symptomology.  The Boards finds that the Veteran's complaints of radiating pain and numbness can be considered no more than mild.  The objective findings indicate that the Veteran's impairment of each lower extremity is wholly sensory in nature.  When the involvement is wholly sensory, the rating is to be for mild, or at most moderate, incomplete paralysis.  As the sensory involvement is only mild to moderate, the Board finds that the sensory involvement is not of the severity to warrant elevation to moderate incomplete paralysis.  38 C.F.R. §§ 4.2, 4.6 (2015).  

The evidence does not show a level of impairment that more nearly approximates moderate disability.  In this case, the nature and degree of severity of the Veteran's lower extremity neurological manifestations involve a medically complex matter.  The Board finds that the medical evidence is more probative in assessing whether the Veteran's overall disability more closely approximates a higher rating.  Absent medical evidence collectively showing more than mild incomplete paralysis, higher ratings in excess of 10 percent for the neurological manifestations of the left and right lower extremities are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of higher ratings and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for the neurological manifestations reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria.  The symptoms of pain and numbness are contemplated in the assigned schedular rating.  There is no indication that the average industrial impairment from the neurological manifestations is in excess of that contemplated by the assigned ratings, even in conjunction with the other service-connected disability on appeal.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain is denied.

Entitlement to a rating in excess of 10 percent for neurological manifestations of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for neurological manifestations of the right lower extremity is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


